 


109 HR 4060 IH: Business Travel Incentives Act of 2005
U.S. House of Representatives
2005-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4060 
IN THE HOUSE OF REPRESENTATIVES 
 
October 17, 2005 
Mr. Abercrombie introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a 100 percent deduction for meal and entertainment expenses. 
 
 
1.Short titleThis Act may be cited as the Business Travel Incentives Act of 2005. 
2.100 percent deduction for meal and entertainment expenses 
(a)In generalSection 274 of the Internal Revenue Code of 1986 (relating to disallowance of certain entertainment, etc., expenses) is amended by striking subsection (n) and redesignating subsection (o) as subsection (n). 
(b)Conforming amendmentsSections 3121(a)(11), 3306(b)(9), and 3401(a)(15) are each amended by striking (determined without regard to section 274(n)). 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005.   
 
